o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date uil number release date conex-137310-12 the honorable john kline member u s house of representative sec_101 west burnsville parkway suite burnsville mn attention ------------------ dear congressman kline this letter responds to your inquiry dated date on behalf of your constituent your constituent requests information about the tax implications of a foreclosure sale of a home for less than the mortgage balance a foreclosure is treated as a sale from which a taxpayer may realize gain_or_loss if the mortgage was a nonrecourse debt where the taxpayer was not personally liable the taxpayer would include the amount of the cancelled debt in calculating the gain if any from the foreclosure sale this is true even if the fair_market_value of the home is less than the outstanding loan balance at the time of the sale a taxpayer may be eligible to exclude gain on the foreclosure sale from gross_income if during the 5-year period ending on the date of the sale the taxpayer owned and used the home as his or her main home for at least years if the mortgage was a recourse_debt where the taxpayer was personally liable and the outstanding loan balance was more than the fair_market_value of the property a taxpayer may realize ordinary_income from the cancellation of debt if the lender cancels all or part of the remaining loan balance after the foreclosure sale a taxpayer must report this income on his or her tax_return unless certain exclusions apply a taxpayer may exclude a canceled recourse_debt from income if he or she was insolvent immediately before the cancellation insolvency means that the total of all of a taxpayer’s liabilities was more than the fair_market_value of all of the taxpayer’s assets immediately before the cancellation a taxpayer may also exclude canceled recourse_debt from income if the indebtedness arose from a mortgage that he or she took out to buy build or substantially improve his conex-137310-12 or her main home and the taxpayer’s main home secures the mortgage this exclusion also applies to any debt secured_by the taxpayer’s main home to refinance a prior mortgage that the taxpayer used to buy build or substantially improve his or her main home but only up to the amount of the prior mortgage principal balance before the refinancing this exclusion from income applies only to indebtedness discharged before date for your information i am enclosing a copy of publication canceled debts foreclosures repossessions and abandonments for individuals which discusses this information in more detail i hope this information is helpful if you have any questions please contact --------------------or me at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
